EXHIBIT 10.2
 
 
Anti-Dilution Waiver Agreement


THIS ANTI-DILUTION WAIVER AGREEMENT made as of this 31st day of October 2009 by
and among United Energy Corp., a New Jersey corporation (the “Company”),
Sherleigh Associates Inc. Profit Sharing Plan, (“Sherleigh”), Jack Silver
(“Silver”), Joseph Grano (“Grano”) and Connie Kristen (“Kristen”).


WHEREAS, Silver, as assignee of Sherleigh, is the holder of Series A, Series B,
and Series C Warrants (collectively, the “Silver Warrants”) to purchase an
aggregate of 5,682,667 shares (the “Silver Warrant Shares”) of common stock (the
“Common Stock”) of the Company  at the current exercise price of $.12 per share;


WHEREAS, Sherleigh is the holder of three (3) shares of Series A Convertible
Preferred Stock (the “Preferred Stock”) currently convertible at a conversion
price of $.12 per share into an aggregate of 200,000 shares of Common Stock;


WHEREAS, Grano is the holder of Series A Warrants (collectively, the “Grano
Warrants”) to purchase an aggregate of 1,296,251 shares (the “Grano Warrant
Shares”) of Common Stock at the current exercise price of $.12 per share;


WHEREAS, Kristen, as assignee of Grano, is the holder of Series A Warrants
(collectively, the “Kristen Warrants”, and together with the Silver Warrants and
the Grano Warrants, the “Warrants”) to purchase an aggregate of 616,249 shares
(the “Kristen Warrant Shares”, and together with the Silver Warrant Shares and
the Grano Warrant Shares, the “Warrant Shares”) of Common Stock at the current
exercise price of $.12 per share;


WHEREAS, pursuant to Section 9 of the Warrants, in the event that the Company
shall be deemed to have issued shares of Common Stock at a price less than the
then current exercise price of the Warrants, the exercise price of the Warrants
shall be reduced to such lower price and the number of Warrant Shares shall be
increased based upon a formula set forth in such section;


WHEREAS, pursuant to Section 2(f) of the Certificate of Designation (the
“Certificate of Designations”) regarding the Preferred Stock, in the event that
the Company shall be deemed to have issued shares of Common Stock at a price
less than the then current conversion price of the Preferred Stock, the
conversion price of the Preferred Stock shall be reduced to such lower price;


WHEREAS, the Company (a) has authorized amendments (the “Amendments”) to its
outstanding secured convertible notes in the aggregate principal amount of
$302,883.34, among other things, reducing the conversion price thereof from $.12
per share to $.09 per share, (b) has authorized the issuance of secured
convertible notes (the “New Notes”) in the aggregate principal amount of
$150,000, which notes will be convertible into shares of Common Stock at a
conversion price of $.09 per share, and (c) in connection with the issuance of
the New Notes, has authorized the issuance of new Warrants (the “Financing
Warrants”) to purchase an aggregate of 1,200,000 shares of Common Stock;



--------------------------------------------------------------------------------


WHEREAS, each of Silver, Grano and Kristen has agreed to waive the provision of
Section 9 of the Warrants solely with respect to the increase of the number of
Warrant Shares, based on the formula as set forth in such Section that would
otherwise apply as a result of the issuance of the New Notes and the Financing
Warrants, and as a result of the Amendments;


WHEREAS, Sherleigh has agreed to waive the provisions of Section 2(f) of the
Preferred Stock solely with respect to the application thereof as a result of
the issuance of the New Notes and the Financing Warrants, and as a result of the
Amendments.


NOW, THEREFORE, in consideration of the mutual covenants herein, it is agreed as
follows:


1.           Exercise Price of Warrants.  Upon the issuance of the New Notes or
the Financing Warrants, or the consummation of the Amendments, the exercise
price of the Warrants shall be reduced from $ $.12 to $.09 per share.


2.           Warrant Shares.  Each of Silver, Grano and Kristen hereby waives
any increase in the number of Warrant Shares that would otherwise apply as a
result of the issuance of the New Notes or the Financing Warrants, or as a
result of the Amendments.


3.           Preferred Stock.  Sherleigh hereby waives any decrease in the
conversion price of the Preferred Stock that would otherwise apply as a result
of the issuance of the New Notes or the Financing Warrants, or as a result of
the Amendments.


4.           Limited Waivers.  The foregoing waivers by Sherleigh, Silver, Grano
and Kristen shall not be construed as a bar to or a waiver of any other or
further effect of the anti-dilution provisions of the Warrants or the
Certificate of Designations on any future occasion, whether similar in kind or
otherwise and shall not constitute a waiver, express or implied, of any of the
rights and remedies of Sherleigh, Silver, Grano and Kristen arising under the
terms of the Warrants or the Preferred Stock on any future occasion or
otherwise.


5.           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the all of the parties hereto.
 
6.           Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
7.           Entire Agreement.  This Agreement, including the exhibits and
schedules hereto, constitutes the entire agreement among the parties hereof with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof.
 

--------------------------------------------------------------------------------


8.           Further Assurances.  The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
9.           Applicable Law and Jurisdiction.  This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York without
regard to principles of conflicts of laws.
 
10.           Counterparts.  This Agreement may be executed by fax transmission
and in several counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.


[signature page follows]
 
 
 
 
 
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 

 

  UNITED ENERGY CORP.               By:
/s/ Ronald Wilen
   
Name: Ronald Wilen
   
Title:  CEO
              SHERLEIGH ASSOCIATES INC. PROFIT SHARING PLAN               By:
/s/ Jack Silver
   
Name: Jack Silver
   
Title:  Trustee
               
/s/ Jack Silver
   
Jack Silver
               
/s/ Joseph Grano
   
Joseph Grano
               
/s/ Connie Kristen
   
Connie Kristen

 